DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/30/20 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozzolo et al. (US20180019487) in view of Kelly et al. (US20070184315).
As to claim 1, Bozzolo et al. discloses controlling method of a fuel cell system with multiple stack towers, with the fuel cell system having a plurality of fuel cell stacks, with the controlling method comprising: measuring temperatures of the fuel cell stacks; calculating an average temperature of the fuel cell stacks according to the temperatures of the fuel cell stacks; determining whether a difference between the temperature of each of the fuel cell stacks and the average temperature falls within a preset range of average temperature difference (paragraph 0037-0044).

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Bozzolo et al. with adjusting an output current of at least one of the fuel cell stacks when the difference between the temperature of the at least one fuel cell stack and the average temperature falls outside the preset range of average temperature difference for the purpose of maximizing the electrical power output of the total system (paragraph 0036).
As to claim 2-4, Kelly et al. teaches decreasing the output current of the at least one fuel cell stack when the temperature of the at least one fuel cell stack is higher than the average temperature and increasing the output current of the at least one fuel cell stack when the temperature of the at least one fuel cell stack is lower than the average temperature and further comprising determining whether a difference between the average temperature and a preset operating temperature of the fuel cell system falls within a preset range of operating temperature difference before adjusting the output current of the at least one fuel cell stack, and adjusting an air flow rate of the fuel cell system when the difference between the average temperature and the preset operating temperature falls outside the preset range of operating temperature difference for the purpose of maintaining each stack at its own preferred optimal operating point (paragraph 0036).

As to claims 5-6, Bozzolo et al. discloses raising the air flow rate of the fuel cell system when the difference between the average temperature and the preset operating temperature falls outside the preset range of operating temperature difference and the average temperature is higher than the preset operating temperature and lowering the air flow rate of the fuel cell system when the difference between the average temperature and the preset operating temperature falls outside the preset range of operating temperature difference and the average temperature is lower than the preset operating temperature (paragraph 0073).


Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Bozzolo et al. with lowering an air flow rate of the fuel cell system after adjusting the output current of the at least one fuel cell 
Conclusion

.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.